Citation Nr: 0216329	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-10 685	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for anterior cruciate 
laxity, right knee, currently rated as 10 percent.

2.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel



INTRODUCTION

The veteran had active duty service from February 1986 to 
February 1989 and August 1989 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied an increased rating for service-connected 
right knee disability described at that time as anterior 
cruciate laxity, right knee, and rated as 10 percent 
disabling.  A notice of disagreement was received in January 
1998, a statement of the case was issued in January 1999.  In 
a supplemental statement of the case issued in March 2000, 
the RO noted that additional evidence had been received 
during the appeal period.  A substantive appeal was received 
in April 2000.  Accordingly, it appears that the substantive 
appeal was timely received.  See 38 C.F.R. § 20.302(b)(2) 
(2002). 

The veteran was scheduled for a personal hearing before a 
traveling Member of the Board at the RO, but he failed to 
report.

The Board notes that by rating decision in March 2000, the RO 
assigned a separate 10 percent rating for the osteoarthritis 
of the veteran's right knee, effective July 8, 1997.  Since 
this grant arose from the same claim which gave rise to the 
appeal on the issue of entitlement to an increased rating for 
anterior cruciate laxity, right knee, the Board believes that 
the osteoarthritis of the right knee issue should also be 
viewed as being in appellate status.


FINDINGS OF FACT

1.  The veteran's service-connected anterior cruciate laxity, 
right knee, is not productive of more than slight recurrent 
subluxation or lateral instability.

2.  The veteran's service-connected osteoarthritis of the 
right knee is manifested by pain and some resulting 
limitation of motion, but additional functional loss due to 
pain does not effectively limit flexion to 30 degrees or 
limit extension to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for the veteran's anterior cruciate laxity, right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2002).

2.  The criteria for entitlement to assignment of a rating in 
excess of 10 percent for the veteran's osteoarthritis of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues on appeal.  These 
issues have been addressed in the rating decision, statement 
of the case, and supplemental statements of the case.  In 
these documents, the veteran has been furnished notice of the 
applicable laws and regulations regarding increased ratings 
for right knee disability and osteoarthritis of the right 
knee.  The Board notes that, in a January 2002 supplemental 
statement of the case, the RO further informed the veteran of 
the types of evidence necessary and what evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With regard to the assistance requirements of the new law, 
the Board observes that the veteran was afforded VA 
examinations in December 1998, February 2000, and April 2000, 
and the Board finds these examinations to be adequate as to 
the issues on appeal.  As the record shows that the veteran 
has been afforded VA examinations in connection with these 
claims, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  The Board 
also notes that no additional pertinent evidence has been 
identified by the veteran.  Accordingly, the Board therefore 
finds that the record as it stands is adequate to allow for 
an equitable review of the issues on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Analysis

Increased Ratings Claims in General

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

The Board also notes that a claim placed in appellate status 
by disagreement with the initial rating award and not yet 
ultimately resolved is an original claim, as opposed to a new 
claim for increase.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  In the present case, the 
osteoarthritis rating was granted by rating decision in March 
2000, and the Board must therefore consider whether different 
ratings are warranted during the time period from the July 8, 
1997, effective date of that grant. 

Anterior Cruciate Laxity, Right Knee

The veteran's anterior cruciate laxity, right knee, has been 
rated as 10 percent disabling pursuant to the provisions 
Under Diagnostic Codes 5257.

Diagnostic Code 5257 provides that a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability, a 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board finds that a rating in excess of 10 percent is not 
warranted for the veteran's anterior cruciate laxity, right 
knee, under Diagnostic Code 5257.  Under this Code, a 20 
percent rating will be assigned for moderate recurrent 
subluxation or lateral instability.  This is not demonstrated 
by recent evidence.  While recent VA outpatient treatment 
records show that the veteran suffered from right knee pain 
in June 1999, they are negative for any clinical finding of 
subluxation or instability.  A February 2000 VA examination 
report shows that his gait was normal, that his right knee 
ligaments were intact, and that he was able to jog in place.  
This report also shows that a VA physician found that, while 
the veteran suffered from some right knee instability, this 
problem was rather minor.  An April 2000 VA examination then 
shows that he had only slight laxity in his right knee and 
that his right knee ligaments were intact.  This report also 
shows that a VA physician found that the veteran's right knee 
was almost asymptomatic.  Thus, while recent evidence shows 
that the veteran suffers from some right knee instability, it 
does not show that his right knee disability is productive of 
recurrent subluxation or lateral instability which is more 
than slight in nature.  Consequently, a rating in excess of 
10 percent cannot be assigned for this disability under Code 
5257.

Osteoarthritis Of The Right Knee

During the course of the appeal, the RO assigned a separate 
disability rating for osteoarthritis of the right knee 
pursuant to opinions of VA's General Counsel which 
essentially held that separate ratings under separate codes 
are permissible when none of the symptomatology of the two 
disorders is duplicative of or overlapping.  VAOPGCPREC 23-97 
and VAOPGEPREC 9-98.  In this case, the veteran suffers some 
laxity of the right knee, and a 10 percent rating has been 
assigned under Code 5257.  However, since he also suffers 
arthritis and some limitation of motion of the right knee, a 
separate rating under Diagnostic Codes 5003, 5260, and 5261 
has been assigned.

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The Board notes that normal motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  Diagnostic Code 5260 provides that, limitation of 
flexion to 45 degrees warrants a 10 percent rating whereas 
limitation of flexion to 30 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Code 
5261, limitation of extension to 10 degrees warrants a 10 
percent rating whereas limitation of extension to 15 degrees 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Further, when a diagnostic code provides for compensation 
based solely on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

VA outpatient treatment records show that the veteran's range 
of right knee motion was 0 to 115 in July 1997 and 0 to 120 
degrees in September 1997.  December 1998 and June 1999 VA 
examination reports show that his range of right knee motion 
was full.  A February 2000 VA examination report shows that 
his range of right knee motion was 0 to 105 degrees.  An 
April 2000 VA examination report then shows that his range of 
right knee motion was normal.  

It appears from the evidence that the osteoarthritis of the 
right knee does not limit flexion to less than 105 degrees, 
even when pain is considered.  Since the evidence does not 
show that flexion of right knee motion has been limited to at 
least 30 degrees of flexion, there is no basis for assigning 
a rating in excess of the current 10 percent.  Likewise, as 
the veteran's range of right knee motion is not shown to be 
limited to at least 15 degrees of extension, a rating in 
excess of 10 percent is also not warranted under Diagnostic 
Code 5261.

Application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 with regard to the veteran's osteoarthritis of the 
right knee has been considered.  The Board emphasizes that 
there is no objective clinical evidence of pathology of 
additional functional loss due to pain which more nearly 
approximates limitation of flexion to 30 degrees or extension 
to 15 degrees.  In this regard, the most recent examination 
in February 2000 revealed no tenderness or swelling, and 
there was no evidence of muscle weakness.  He was able to 
rise on his toes and them put the leg into a semi-squatting 
position without weakness or complaint of pain.  While the 
veteran no doubt does suffer some pain on extended use, there 
is nothing to suggest that such pain limits flexion to 
anywhere near 30 degrees or extension anywhere near 15 
degrees.  

Additional Matters

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered with 
regard to these claims.  However, the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has also considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the
positive evidence with the negative evidence to warrant a 
favorable decision as to any of these issues.


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

